Exhibit 10.30
FOURTH AMENDMENT TO LEASE
This FOURTH AMENDMENT TO LEASE (“Amendment”) is made and entered into as of
November 11, 2010, by and between HCP LS REDWOOD CITY, LLC, a Delaware limited
liability company (“Landlord”), and CARDICA, INC., a Delaware corporation
(“Tenant”).
RECITALS:
A. Landlord and Tenant are parties to that certain Office Lease dated April 25,
2003 (the “Office Lease”), pursuant to which Tenant currently leases
approximately 29,614 rentable square feet of space (the “Premises”) in the
building (the “Building”) located at 900 Saginaw Drive, Redwood City,
California. The Office Lease, as amended by (i) the First Amendment dated
January 21, 2004, (ii) the Second Amendment to Office Lease Agreement dated
November 19, 2007, and (iii) the Third Amendment to Office Lease Agreement dated
as of November 17, 2009, is referred to herein as the “Lease”.
B. The parties desire to amend the Lease on the terms and conditions set forth
in this Amendment.
AGREEMENT:
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1. Terms. All capitalized terms when used herein shall have the same respective
meanings as are given such terms in the Lease unless expressly provided
otherwise in this Amendment.
2. Condition of the Premises. Landlord and Tenant acknowledge that Tenant has
been occupying the Premises pursuant to the Lease, and therefore Tenant
continues to accept the Premises in its presently existing, “as is” condition.
3. Extended Lease Term. Pursuant to the Lease, the Lease Term is scheduled to
expire on August 31, 2011. Landlord and Tenant hereby agree to extend the Lease
Term for a period of four (4) years, from September 1, 2011, through August 31,
2015 (the “Extended Term.”), on the terms and conditions set forth in this
Amendment. The Right of First Offer set forth in Article II of Exhibit F to the
Office Lease is hereby deleted and shall be of no further force or effect.

 





--------------------------------------------------------------------------------



 



4. Improvement Allowance. Landlord hereby grants Tenant an improvement allowance
in the amount of $5.00 per rentable square foot of the Premises (i.e.,
$148,070.00) (the “Improvement Allowance”) to be used by Tenant in connection
with the construction of alterations and refurbishment of improvements (the
“Improvements”) in the Premises. The Improvement Allowance shall not be used by
Tenant for any moving or relocation expenses, furniture or fixtures, or personal
property. Any Improvements shall be made by Tenant in accordance with the terms
of Section IX C of the Office Lease, and shall be subject to the terms of
Section VIII of the Office Lease. Landlord shall disburse the Improvement
Allowance to Tenant following the completion of the Improvements, and in
accordance with Landlord’s reasonable and customary disbursement procedures,
which include the requirement that Tenant provide invoices and other evidence of
the costs incurred, and applicable lien waivers and releases. Notwithstanding
the foregoing, (i) Landlord shall have no obligation to pay the Improvement
Allowance to Tenant until after January 1, 2011, and (ii) any amount of the
Improvement Allowance that has not been allocated or disbursed on or before
December 31, 2011, shall revert to Landlord and Tenant shall have no further
rights thereto. Landlord shall not charge a supervisory or construction
management fee relating to the Sublease Improvements, but Landlord shall be
permitted to recover from Tenant or deduct from the Improvement Allowance
Landlord’s actual out-of-pocket fees paid by Landlord to third party consultants
or service providers which Landlord determines reasonably necessary to
facilitate its review and approval of the Improvements. Except as expressly
provided above, Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises.
5. Rent.
5.1 Base Rent. Prior to January 1, 2011, Tenant shall continue to pay monthly
installments of Base Rent for the Premises in accordance with the terms of the
Office Lease. Commencing on January 1, 2011, and continuing through the Extended
Term, Tenant shall pay monthly installments of Base Rent for the Premises as
follows:

                                      Monthly             Annual     Installment
    Monthly Rental Rate   Calendar Year   Base Rent     of Base Rent     per
Square Foot  
2011
  $ 621,894.00     $ 51,824.50     $ 1.75  
2012
  $ 639,662.40     $ 53,305.20     $ 1.80  
2013
  $ 664,538.16     $ 55,378.18     $ 1.87  
2014
  $ 710,736.00     $ 59,228.00     $ 2.00  
2015
  $ 746,272.80     $ 62,189.40     $ 2.10  

5.2 Additional Rent. Tenant’s Pro Rata Share, Tenant’s Monthly Expense and Tax
Payment and all other monetary obligations of Tenant under the Lease shall
remain in full force and effect, and shall not be modified by this Amendment.

 





--------------------------------------------------------------------------------



 



6. Option Right. Landlord hereby grants to the originally named Tenant herein
(“Original Tenant”), one (1) option to extend the Lease Term for a period of two
(2) years (the “Option Term”), which option shall be irrevocably exercised only
by written notice delivered by Tenant to Landlord not more than twelve
(12) months nor less than nine (9) months prior to the expiration of the
Extended Term, provided that the following conditions (the “Option Conditions”)
are satisfied: (i) as of the date of delivery of such notice, Tenant is not in
default under this Lease, after the expiration of any applicable notice and cure
period; (ii) as of the end of the Lease Term, Tenant is not in default under
this Lease, after the expiration of any applicable notice and cure period; and
(iii) the Lease then remains in full force and effect and Original Tenant or a
Permitted Assignee occupies the entire Premises at the time the option to extend
is exercised and as of the commencement of the Option Term. Landlord may, at
Landlord’s option, exercised in Landlord’s sole and absolute discretion, waive
any of the Option Conditions in which case the option, if otherwise properly
exercised by Tenant, shall remain in full force and effect. Upon the proper
exercise of such option to extend, and provided that Tenant satisfies all of the
Option Conditions (except those, if any, which are waived by Landlord), the
Lease Term, as it applies to the Premises, shall be extended for a period of two
(2) years. The rights contained in this Section 6 shall be personal to Original
Tenant, and may not be exercised by any assignee, sublessee or other transferee.
6.1 Option Rent. The annual Rent payable by Tenant during the Option Term (the
“Option Rent”) shall be equal to the “Fair Rental Value,” as that term is
defined below, for the Premises as of the commencement date of the Option Term.
The “Fair Rental Value,” as used in this Lease, shall be equal to the annual
rent per rentable square foot (with appropriate consideration given to any “base
year” or “expense stop” applicable thereto), including any included period
increases in fixed rentals, at which tenants (pursuant to leases consummated
within the twelve (12) month period preceding the first day of the Option Term),
are leasing non-sublease, non-encumbered, non-equity space which is not
significantly greater or smaller in size than the subject space, for a
comparable lease term, in an arm’s length transaction, which comparable space is
located in the “Comparable Buildings,” as that term is defined, below
(transactions satisfying the foregoing criteria shall be known as the
“Comparable Transactions”), taking into consideration all relevant factors,
including the following concessions (the “Concessions”): (a) rental abatement
concessions, if any, being granted such tenants in connection with such
comparable space; (b) tenant improvements or allowances provided or to be
provided for such comparable space, and taking into account the value, if any,
of the existing improvements in the subject space, such value to be based upon
the age, condition, design, quality of finishes and layout of the improvements
and the extent to which the same can be utilized by a general office user other
than Tenant; and (c) other reasonable monetary concessions being granted such
tenants in connection with such comparable space. The Concessions (A) shall be
reflected in the effective rental rate (which effective rental rate shall take
into consideration the total dollar value of such Concessions as amortized on a
straight-line basis over the applicable term of the Comparable Transaction (in
which case such Concessions evidenced in the effective rental rate shall not be
granted to Tenant)) payable by Tenant, or (B) at Landlord’s election, all such
Concessions shall be granted to Tenant in kind. The term “Comparable Buildings”
shall mean the Building and those other class A life sciences buildings which
are comparable to the Building in terms of age (based upon the date of
completion of construction or major renovation of to the building), quality of
construction, level of services and amenities, size and appearance, and are
located in Redwood City, California and the surrounding commercial area.

 





--------------------------------------------------------------------------------



 



6.2 Determination of Option Rent. In the event Tenant timely exercises an option
to extend the Lease Term, Landlord shall notify Tenant of Landlord’s
determination of the Option Rent on or before the Lease Expiration Date. If
Tenant, on or before the date which is ten (10) days following the date upon
which Tenant receives Landlord’s determination of the Option Rent, in good faith
objects to Landlord’s determination of the Option Rent, then Landlord and Tenant
shall attempt to agree upon the Option Rent using their best good-faith efforts.
If Landlord and Tenant fail to reach agreement within ten (10) days following
Tenant’s objection to the Option Rent (the “Outside Agreement Date”), then each
party shall make a separate determination of the Option Rent, as the case may
be, within five (5) days, and such determinations shall be submitted to
arbitration in accordance with Sections 6.2(a) through 6.2.7, below. If Tenant
fails to object to Landlord’s determination of the Option Rent within the time
period set forth herein, then Tenant shall be deemed to have objected to
Landlord’s determination of Option Rent.
(a) Landlord and Tenant shall each appoint one arbitrator who shall be, at the
option of the appointing party, a real estate broker, appraiser or attorney who
shall have been active over the five (5) year period ending on the date of such
appointment in the leasing or appraisal, as the case may be, of other class A
life sciences buildings located in the Redwood City market area. The
determination of the arbitrators shall be limited solely to the issue of whether
Landlord’s or Tenant’s submitted Option Rent is the closest to the actual Option
Rent, taking into account the requirements of Section 6.2, above, as determined
by the arbitrators. Each such arbitrator shall be appointed within fifteen (15)
days after the Outside Agreement Date. Landlord and Tenant may consult with
their selected arbitrators prior to appointment and may select an arbitrator who
is favorable to their respective positions. The arbitrators so selected by
Landlord and Tenant shall be deemed “Advocate Arbitrators.”
(b) The two (2) Advocate Arbitrators so appointed shall be specifically required
pursuant to an engagement letter within ten (10) days of the date of the
appointment of the last appointed Advocate Arbitrator to agree upon and appoint
a third arbitrator (“Neutral Arbitrator”) who shall be qualified under the same
criteria set forth hereinabove for qualification of the two Advocate
Arbitrators, except that neither the Landlord or Tenant or either parties’
Advocate Arbitrator may, directly or indirectly, consult with the Neutral
Arbitrator prior or subsequent to his or her appearance. The Neutral Arbitrator
shall be retained via an engagement letter jointly prepared by Landlord’s
counsel and Tenant’s counsel.
(c) The three arbitrators shall, within thirty (30) days of the appointment of
the Neutral Arbitrator, reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted Option Rent, and shall notify Landlord and
Tenant thereof.
(d) The decision of the majority of the three arbitrators shall be binding upon
Landlord and Tenant.

 





--------------------------------------------------------------------------------



 



(e) If either Landlord or Tenant fails to appoint an Advocate Arbitrator within
fifteen (15) days after the Outside Agreement Date, then either party may
petition the presiding judge of the Superior Court of San Mateo County to
appoint such Advocate Arbitrator subject to the criteria in Section 5.2.7(b),
above, or if he or she refuses to act, either party may petition any judge
having jurisdiction over the parties to appoint such Advocate Arbitrator.
(f) If the two (2) Advocate Arbitrators fail to agree upon and appoint the
Neutral Arbitrator, then either party may petition the presiding judge of the
Superior Court of San Mateo County to appoint the Neutral Arbitrator, or if he
or she refuses to act, either party may petition any judge having jurisdiction
over the parties to appoint such arbitrator.
(g) The cost of the Neutral Arbitrator shall be paid by Landlord and Tenant
equally; each party shall pay its own Advocate Arbitrator.
(h) In the event that the Option Rent shall not have been determined pursuant to
the terms hereof prior to the commencement of the Option Term, Tenant shall be
required to pay the Option Rent initially provided by Landlord to Tenant, and
upon the final determination of the Option Rent, the payments made by Tenant
shall be reconciled with the actual amounts of Option Rent due, and the
appropriate party shall make any corresponding payment to the other party.
7. Letter of Credit. Effective as of January 1, 2011, the amount of the Letter
of Credit required to be maintained by Tenant under the Lease shall be reduced
to $100,000. Promptly after such date, Landlord shall reasonably cooperate with
Tenant in arranging for a reduction of the Letter of Credit currently held by
Landlord, or for the issuance of a replacement letter of credit, so that the
amount of the Letter of Credit held by Landlord is equal to such reduced amount.
Any charges or fees imposed by the issuer in connection with such reduction or
replacement of the Letter of Credit shall be paid by Tenant.
8. Notices. Notwithstanding anything to the contrary contained in the Lease, as
of the date of this Amendment, any Notices to Landlord must be sent,
transmitted, or delivered, as the case may be, to the following addresses:

     
if to Landlord:
  HCP LS Redwood City, LLC
 
  c/o HCP, Inc.
 
  3760 Kilroy Airport Way, Suite 300
 
  Long Beach, CA 90806
 
  Attention: Legal Department
 
   
 
  and
 
   
 
  HCP Life Science Estates
 
  400 Oyster Point Boulevard, Suite 409
 
  South San Francisco, CA 94080
 
  Attention: Jon Bergschneider
 
   
 
  and
 
   
 
  Allen Matkins Leck Gamble Mallory & Natsis LLP
 
  1901 Avenue of the Stars
 
  Suite 1800
 
  Los Angeles, California 90067
 
  Attention: Anton N. Natsis, Esq.

 





--------------------------------------------------------------------------------



 



9. Brokers. Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this Amendment other than CB Richard Ellis and Jones Lang LaSalle
(the “Brokers”), and that they know of no other real estate broker or agent who
is entitled to a commission in connection with this Amendment. Each party agrees
to indemnify and defend the other party against and hold the other party
harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, costs and expenses (including without limitation reasonable
attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any dealings with any real estate
broker or agent, other than the Brokers, occurring by, through, or under the
indemnifying party. The terms of this Section 8 shall survive the expiration or
earlier termination of the term of the Lease, as hereby amended.
10. No Further Modification. Except as specifically set forth in this Amendment,
all of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.
IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.

          “LANDLORD”   HCP LS REDWOOD CITY, LLC,
a Delaware limited liability company
      By:   /s/ Jonathan Bergschneider         Name:   Jonathan Bergschneider   
    Its: Senior Vice President
 
    “TENANT”   CARDICA, INC.,
a Delaware corporation
      By:   /s/ Frederick M. Bauer         Its: Vice President
 
      Date: 11/9/10
 
            By:   /s/ Robert Y. Newell         Its: CFO
 
      Date: 11/9/10
 
   

 

